TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00424-CV



      Texas Society of Professional Engineers and James R. Winton, P.E., Appellants

                                                  v.

    Texas Board of Architectural Examiners and Cathy Hendricks, Executive Director,
                                      Appellees



   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
  NO. D-1-GN-07-001843, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The parties have filed a joint motion to abate this appeal pending settlement

negotiations. Accordingly, we grant the motion and abate the appeal until November 1, 2011. All

appellate deadlines will be tolled during the period of abatement. Absent further order of this Court,

this appeal will be automatically reinstated on November 1, 2011. The parties are directed to file

either a status report or a motion to dismiss by that date.



                                               __________________________________________

                                               Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Abated

Filed: September 14, 2011